Canty, J.
(concurring). I agree with the result arrived at in the foregoing case, but am of the opinion that the power of sale in the will does not apply to the property here in dispute, or authorize the executors to sell that property. But I am of the opinion that these plaintiffs should be held estopped from claiming the property. The estate was insolvent, and they had no beneficial interest in the property. It seems to me that it is time the principles of equitable estoppel were applied to such a case as this. Equity says: This property was purchased in good faith, and you made no objection. It was not your property, and you cannot, by your laches and acquiescence, make it such.
(Opinion published 61 N. W. 320.)